341 F.2d 476
Charles I. LICHTENSTEIN, a/k/a Charles Wells, Appellant,v.UNITED STATES of America, Appellee.
No. 20686.
United States Court of Appeals Fifth Circuit.
Feb. 23, 1965, Rehearing Denied April 9, 1965.

Joseph A. Varon, Hollywood, Fla., William C. Pierce, Tampa, Fla., for appellant.
Robert G. McGowan, Asst. U.S. Atty., Thomas J. Hanlon, III, Sp. Asst. U.S. Atty., William A. Meadows, Jr., U.S. Atty., Tampa, Fla., for appellee.
Before TUTTLE, Chief Judge, JONES, Circuit Judge, and GROOMS, District judge.
PER CURIAM:


1
This appeal is pitched exclusively on the contention of appellant that the Government's case was established solely by circumstantial evidence and that such evidence 'was wholly insufficient to convict, as it did not exclude, as it must, every other reasonable conclusion than that of guilt'.  Appellant does not deny having done the acts that are alleged as the overt act under the conspiracy.  There was ample evidence of the existence of a conspiracy and of appellant's identification with the other alleged conspirators to warrant the finding by the trial court, sitting without a jury, that appellant was guilty beyond a reasonable doubt.


2
The judgment is affirmed.